DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Imae (WO 2017090496) .

With respect to claim  1, Imae discloses an illuminator comprising: a first light source (see 411); a second light source (see 412); a first lens (see 42) on which light emitted from the first (411) and second light sources (412) is incident; a second lens 

With respect to claim  2, Imae discloses the illuminator according to claim 1, wherein the first and second light (see 411) sources are each a solid-state light source emitting a first light containing a first polarized light component (see 411; see second para. under configuration of light source: “In the present embodiment, the excitation light emitted from each solid light source SS is S-polarized light.”).

With respect to claim  3, Imae discloses the illuminator according to claim 2, further comprising: a polarization adjustment mechanism (disclosed by rotation of 43  under the heading Configuration of First Phase Difference Element), wherein the half wave plate (43) transmits the first light and converts the first light into a second light containing both the first polarized light component and a second polarized light component having a polarization direction perpendicular to a polarization direction of the first polarized light component, and the polarization adjustment mechanism rotates the half wave plate in a plane intersecting a center axis of the first light ([0062]: “In the present embodiment, the first phase difference element 43 is configured to be rotatable around the optical axis of the first phase difference element 43 (coincident with the first illumination optical axis Ax1). When the first phase difference element 43 is rotated, the ratio of the S-polarized light and the P-polarized light in the excitation light transmitted through the first phase difference element 43 is determined by the rotation amount of the first phase difference element 43.”).

With respect to claim  4, Imae discloses the illuminator according to claim 3, further comprising: a polarization separator (see 45 in fig.2) arranged along the first axis and disposed in a downstream of the second lens (see 44); a diffuser (4A); and a wavelength converter (see 471 in fig.2), wherein the second light outputted from the second lens is incident on the polarization separator (see 45 in fig.2), the polarization separator (see the operation of 45) separates the second light into a third light composed of the first polarized light component and a fourth light composed of the second polarized light component, the fourth light outputted from the polarization separator is incident on the diffuser (see the light incident on 4A), and the third light outputted from the polarization separator is incident on the wavelength converter (see the light incident on 471).

With respect to claim  5, Imae discloses the illuminator according to claim 4, wherein the wavelength converter (see 471 in fig.2) is excited by the third light and emits fluorescence toward the polarization separator, and the polarization separator transmits the fluorescence (see the operation of 45).

With respect to claim  6, Imae discloses the illuminator according to claim 5, further comprising: a quarter wave plate (see 48 in fig.2; also see Configuration of Second Phase Difference Element: “The second retardation element 48 is a quarter wavelength plate, and makes the polarization state of the excitation light (linearly polarized light) incident from the light separation element 45 circularly polarized.”) disposed in an optical path between the polarization separator (see 45) and the diffuser (see 4A). 

With respect to claim  7, Imae discloses a projection-type display apparatus comprising: the illuminator according to claim 1; a light modulator modulating (10RGB) light outputted from the illuminator; and a projection optical apparatus (fig.1, 6) projecting the light modulated by the light modulator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882